Citation Nr: 1503857	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right wrist instability with degenerative joint disease on a schedular basis. 

2.  Entitlement to a rating in excess of 10 percent for service-connected right wrist instability with degenerative joint disease on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent or service-connected left wrist instability with degenerative joint disease on a schedular basis. 

4.  Entitlement to a rating in excess of 10 percent or service-connected left wrist instability with degenerative joint disease on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Togus, Maine, Regional Office (RO) in which the RO continued 10 percent ratings for the Veteran's left and right wrist disabilities. 

In October 2010 and again in September 2014, the Veteran testified during Board videoconference hearings before the undersigned Veterans Law Judge.  Copies of the transcripts of both hearings have been associated with the claims file and have been reviewed. 

The Board remanded this matter in January 2011 and June 2012 for additional evidentiary action.  The prior Board remands have been substantially complied with.  The requisite development of the Veteran's evidentiary record, to include VA examination, occurred and a Supplemental Statement of the Case (SSOC) was most recently issued in June 2014.  There has been substantial compliance with the actions requested in the Board Remands and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The record before the Board includes the Veteran's paper claims files and electronic records found within the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The pertinent parts of the entire record are discussed in the decision, below.

In situations where entitlement to an extraschedular rating arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Board has done so in this case, as shown in the case caption, above.

The issues of entitlement to ratings in excess of 10 percent for service-connected right and left wrist degenerative joint disease on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right wrist instability with degenerative joint disease is manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis.

2.  The Veteran's left wrist instability with degenerative joint disease is manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist instability with degenerative joint disease on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5214 (2014).

2.  The criteria for a rating in excess of 10 percent for left wrist instability with degenerative joint disease on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5214 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by the letter sent to the Veteran in July 2008 and June 2012.  These letters addressed all of the notice elements for the increased rating claims.  To the extent that complete notice was not sent prior to the initial unfavorable decision by the RO in November 2008, the claims were subsequently readjudicated, most recently in a June 2014 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service VA medical records, the Veteran's and his wife's written lay statements and the Veteran's hearing testimony are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran underwent VA examination with regard to his wrists in September 2008, February 2011, March 2012, July 2012, and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based upon physical examination of the Veteran and describe the severity of his wrist disabilities in terms relevant to the pertinent rating criteria.  There is adequate medical evidence of record to make a determination in this case. 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to this claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  While the Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2014).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the RO initially granted service connection for right and left wrist instability with degenerative joint disease by way of a March 2005 rating decision, and assigned a 10 percent rating for each wrist.  This rating decision was not appealed and became final.  In a statement received by VA in July 2008, the Veteran claimed that an increased rating is warranted for both of his wrists.  The RO denied the increased rating claim by way of the November 2008 rating decision under appeal.  The Veteran perfected an appeal.  

The RO has assigned the Veteran's left and right wrist disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent for either the right or the left wrist instability with degenerative joint disease.

Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

As discussed in greater detail below, Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran evidences a limited range of motion of the wrist, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  

In this case, again, the Veteran is receiving compensable, 10 percent ratings for both his right and left wrist based upon limitation of motion.  There is, therefore, no additional rating available under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note (1).  For an increase based upon limitation of motion, the evidence must show ankylosis in the Veteran's wrists.  38 C.F.R. § 4.71a, DC 5214.  The Board recognizes that prior remand ordered development related to the symptoms experienced by the Veteran in his hands.  Following a February 2011 VA examination, the VA examiner submitted an addendum report related to the Veteran's hands based upon the earlier examination of the Veteran coupled with a review of the Veteran's records.  The VA examiner found,

Multiple work-related injuries to his fingers, including clinical evidence of sprains to middle finger PIPs, crush injury/fracture and tendon disruption to left middle finger DIP, and crush injury to right thumb tip, are not as likely as not related to or caused by or aggravated by his bilateral wrist condition (TFCC tear which involves the ligament that extends horizontally from the medial radius to the ulnar syloid).  Bilateral finger/thumb pain is due primarily to heavy manual labor and many contusions/injuries.

Thus, the medical evidence establishes that the symptoms experienced by the Veteran in his hands are not related to his service-connected wrist disabilities.  Separate ratings related to those symptoms, therefore, are not applicable in this case.  Again, for an increase, the evidence must show ankylosis in the Veteran's left and/or right wrist joint.

A review of the clinical records since July 2007, within one year of the Veteran's informal claim for an increase, reveals ongoing complaints of wrist pain, however, there is no indication of an ankylosed joint in any clinical record during the pendency of the Veteran's increased rating claim.

On VA examination in September 2008, the examiner confirmed bilateral wrist stiffness, weakness and pain, and confirmed that during flare up of pain, the functional limitation can be characterized as severe.  Range of motion was tested and noted to be limited by pain, however, the examiner clearly noted that there was no joint ankylosis in either wrist.

At the time of his October 2010 Board hearing, the Veteran reported extensive instability and functional limitations due to that disability, symptoms which are for consideration in the extraschedular aspect of this claim, discussed in the Remand, below.  Following the hearing, the Board ordered a new examination.

On VA examination in February 2011, the Veteran again reported near constant pain in his wrists and frequent dislocation, which causes the inability to perform certain household chores such as pushing a lawn mower or completing routine work around the house.  The Veteran also reported difficulty driving due to the chronic wrist pain.  Physical examination revealed pain, stiffness and weakness in both wrists, with severe flare ups every one to two months.  Range of motion was again measured with notations of limitations due to pain.  This VA examiner also specifically noted the absence of joint ankylosis.

Most recently, on VA examination in July 2012, the Veteran reported ongoing bilateral wrist pain, including pain with activity and at rest.  The Veteran also described inflammation in both wrists with dislocating, but reported that he experiences cramping if his wrists are in a solid brace.  Functional limitations such as with household chores and driving were consistent with that reported at the time of the February 2011 VA examination.  Physical examination revealed bilateral pain, stiffness and weakness with severe flare-ups occurring every one to two months.  Range of motion was again measured with notations of limitations due to pain.  This VA examiner also specifically noted the absence of joint ankylosis.

There is no additional evidence showing the severity of the Veteran's wrist disabilities during the pendency of this claim and appeal.  The Veteran has not indicated any further clinical treatment of the wrists, and has not suggested that the disability in either wrist has worsened since the most recent examination.  Thus, the Board finds that a more current VA examination of the right and left wrist disability is not necessary to decide these claims.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for either the Veteran's right or left wrist disability throughout this appeal period.  As explained in detail above, neither of the Veteran's wrists are manifested by ankylosis of any sort.  Painful motion is indeed recognized, compensation for which is found in the 10 percent rating assigned, which is the maximum for limitation of motion of the wrist.  Applicability of an extraschedular rating is discussed in the Remand, below.  Therefore, the Veteran's claims for increased ratings for the right and left wrist disabilities on a schedular basis must be denied.


ORDER

A rating in excess of 10 percent for service-connected right wrist instability with degenerative joint disease on a scheduler basis is denied.

A rating in excess of 10 percent for service-connected left wrist instability with degenerative joint disease on a scheduler basis is denied.


REMAND

The Board finds that the matter of whether a rating in excess of 10 percent for either the right or left wrist disability on an extraschedular basis requires additional development prior to Board adjudication.

In June 2012, the Board recognized the presence of symptoms related to the Veteran's wrist disabilities not contemplated by the schedular rating criteria and ordered the matter of whether increased ratings are warranted to the Under Secretary for Benefits, or the Director of the Compensation Service, for consideration of the assignment of extraschedular ratings.  As noted in the Board's prior Remand, under 38 C.F.R. § 3.321(b)(1) (2014), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the February 2011 VA examiner found that the Veteran's disability has a significant effect on his occupation and found that he suffers from decreased manual dexterity, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  In addition, at the Veteran's October 2010 Board hearing, the Veteran's representative contended that the Veteran's current symptomatology warrants a higher evaluation than the schedule for rating disabilities allows.  Therefore, the record reasonably raises the question of whether the Veteran's disability presents an exceptional disability picture which has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).

Following the Board's June 2012 Remand, the Appeals Management Center (AMC) submitted a memorandum into the claims file in January 2013 seemingly addressing the matter of extraschedular evaluation.  Initially, the Board observes that the memorandum found that the Veteran did not lose any time from work due to pain during a 12-month period around the 2011 VA examination.  It was also noted that the Veteran did not lose time from work in a twelve-month period from the 2012 VA examination.  Based upon these two fact, the author concluded, "[t]he totality of the evidence does not show that the Veteran would be unemployable in all environments solely due to his service-connected bilateral wrist condition."  The author went on to note that the Veteran had not been frequently hospitalized due to his wrist disability.  Based upon these findings, the author concluded "entitlement to an extra-schedular evaluation is denied."  This opinion is largely based upon the criteria for a total disability rating based upon individual unemployability (TDIU).  Again, under 38 C.F.R. § 3.321(b)(1) (2014), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The standard is whether there is marked interference with employment, not whether the Veteran is wholly unemployable.  In this case, the question as to whether the regular schedular standards are impractical to compensate the Veteran for his symptoms was not addressed.  The extraschedular consideration obtained utilized the incorrect standard and is, therefore, inadequate for this analysis.  Furthermore, it is unclear to the Board whether the Director of the Compensation Service gave any input or confirmed agreement or disagreement with the opinion presented.  None of the signatures on the report purport to be from Compensation Service.  Thus, due to these inadequacies, the RO has not substantially complied with the Board's remand instructions as to consideration of this claim on an extraschedular basis.  Because the RO has not undertaken the action required, additional remand is necessary and unavoidable.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for ratings in excess of 10 percent for right and left wrist disabilities should be referred to the Undersecretary for Benefits or the Director of the Compensation Service for appropriate action.  In particular, an opinion should be obtained, not related to the Veteran's employability, but discussing whether "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).  Compensation Service must take into account the February 2011 VA examiner's findings that the Veteran's disability has a significant effect on his occupation and that he suffers from decreased manual dexterity, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  

Any report generated in response to this Remand directive should be, at the very least, approved by Compensation Service by way of signature on the report.

2.  Review the claims files to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


